Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2020 has been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 6/17/2020 are approved by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US2018/0027150) in view of Dichiarante et al. (ACS Sustainable Chem. Eng. 2018, 6, 9734−9743).
Regarding claims 1, 2, 15, and 17, Rogers discloses an electronic device, comprising: electrical components; and a metal member (housing) coupled to the electrical components, wherein the metal member has an exterior surface covered with a coating (oleophobic coating).  See the abstract, Figs. 1 and 3 and para 0014-17. Rogers further discloses the coating may be formed from a fluoropolymer (para 0006).  Rogers does not disclose the coating includes a gold-containing layer that covers the exterior surface and an organic protective layer that covers the gold-containing layer, wherein the organic protective layer comprises fluoropolymer with thiol coupling groups that bond with the gold-containing layer.  Dichiarante discloses an organic protective layer comprises fluoropolymer with thiol coupling groups (BRFT or PFDT) that bond with the gold-containing layer (Fig. 1 and page 9736, left column (fluorinated alkanethiol chains covalently attached on gold surfaces)).  The coating taught by Dichiarante provides superhydrophobicity superoleophobic surfaces (abstract).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to replace the coating of Rogers’ device with the coating of Dichiarante, thereby providing the device with improved oil and water-repellent properties.
Regarding claim 3, Rogers discloses the electronic device further comprising a metal adhesion layer between the exterior surface and the gold-containing layer (adhesion layer, para 0007).
Regarding claim 5, Rogers discloses the electronic device further comprising a layer between the metal member and the gold-containing layer (adhesion layer, para 0007), wherein the layer between the metal member and gold-containing layer comprises silicon (para 0007).
Regarding claim 6, Rogers discloses the gold-containing layer is a layer of gold (page 9735).
Regarding claim 12, Rogers discloses the metal member comprises a portion of a watch band (a watch with a wrist strap, para 0015), wherein the electronic device comprises a housing (para 0016) that encloses the electrical components, and wherein the watch band is coupled to the housing and the electrical components (Figs. 1-3, para 0015-20).
Regarding claim 13, Rogers discloses wherein the metal member comprises a portion of a housing enclosing the electrical components (Figs. 1-3, para 0015-20).
Regarding claim 14, Rogers discloses the electronic device further comprising a display, wherein the housing has a front face and an opposing rear face, wherein the display is on the front face, and wherein the metal member is on the rear face (Figs. 1-3).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. in view of Dichiarante et al. as applied above, further in view of Zhao et al. (US2017/0267581).
Rogers in view of Dichiarante discloses an electronic device as described above and is incorporated herein by reference.  Rogers does not disclose the metal adhesion layer comprises a metal selected from the group consisting of chromium and titanium.  Zhao discloses an adhesion layer including silicon dioxide doped with titanium (para 0031).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to include titanium in the adhesion layer of Rogers’ device, to enhance bonding, including chemical bonding, with the substrate (para 0031).
Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. in view of Dichiarante et al. as applied above, further in view of Portet et al. (US2013/0287955).
Rogers in view of Dichiarante discloses an electronic device as described above and is incorporated herein by reference.  Rogers does not disclose the gold -containing layer comprises a gold alloy comprising an element selected from the group consisting of platinum, palladium, and copper.  Portet discloses coating a gold-copper alloy (para 0025) surface with a composition containing thiol-perfluoropolyether to obtain a lipophobic behaviour (also referred to as "epilame" effect).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use the apply the coating taught by Portet as the organic protective layer in the electronic device of Rogers, thereby providing the device with improved oil and water-repellent properties.
Allowable Subject Matter
Claims 18-20 are allowed over the prior art.
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
8/11/2022